ACCEPTED
                                                                                    01-14-00599-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              11/23/2015 8:44:00 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK




                                                                   FILED IN
                            No. 01-14-00599-CV              1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                     IN THE COURT OF APPEALS                11/23/2015 8:44:00 AM
                  FOR THE FIRST JUDICIAL DISTRICT           CHRISTOPHER A. PRINE
                         HOUSTON, TEXAS                              Clerk



                St. Mina Auto Sales, Inc. and Victor Elgohary,
                                 Appellants,
                                      v.
  Najwa Al-Muasher d/b/a American Auto Sales and American Auto Sales 1.1,
                                 Appellees.


                 Appeal from the 80th Judicial District Court
                           Harris County, Texas

              APPELLANTS’ MOTION FOR REHEARING
                AND EN BANC RECONSIDERATION


                   ORAL ARGUMENT REQUESTED
__________________________________________________________________

                                       Victor S. Elgohary
                                       State Bar No. 24067587
                                       6406 Arcadia Bend Ct
                                       Houston, Texas 77041-6222
                                       Phone (281) 858-0014
                                       victor@vselgohary.com
                                       Attorneys for Appellants
                              ISSUE PRESENTED

             The Court erred by upholding the sanctions award and allowing the

lower court to modify the judgment.


                 I.     ADDITIONAL STATEMENTS OF FACT

             In April 2014 the owners of Mina, AAS, and Cinco met with their

priest and mediated a settlement on their own without the assistance of counsel.

Mina communicated this fact to Elgohary and asked that the case be dismissed

according to the parties’ oral agreement.

             As pointed out in the original briefs, counsel for AAS – Omar Misleh

– pointed out to Elgohary that the judgment filed with the court and ultimately

entered did not conform to what Misleh signed. He sent Elgohary an e-mail on

May 16, 2014 to that effect. But before even substantively conferring with

Elgohary regarding the problem – as required by the local rules – Misleh filed his

motion for sanctions just seven days after sending the one e-mail.

             The subsequent conversations between Misleh and Elgohary prior to

the sanctions hearing regarding the attempts to resolve the problems with the

judgment have not been disclosed in their entirety. Elgohary made efforts to confer

with Misleh during the last week of May 2014 by telephone regarding Misleh’s

concerns and the oversight. (R.R. 15). That telephone conference between counsel

resulted in Misleh’s e-mail dated June 2, 2014, just 4 days before the scheduled


                                            1
sanctions hearing. (Exhibit A).

             In that e-mail, Misleh proposed that in order to resolve the problem,

Elgohary should obtain a release from Cinco, a client Elgohary would need

authorization to represent in this matter. Misleh also proposed that Cinco continue

to be excluded from any agreed judgment. (Exhibit A). Elgohary responded the

same day by e-mail after reviewing Misleh’s proposed changes. (Exhibit B).

Misleh responded with yet another version of the settlement agreement based on

Elgohary’s comments. (Exhibit C).

             After receiving Misleh’s second e-mail reply, Elgohary responded by

telephone regarding Misleh’s proposed revisions. During that telephone

conversation, Elgohary pointed out that there were still errors in the revisions to

the proposed settlement agreement between AAS and Cinco. Elgohary also

expressed concerns that under Misleh’s new proposal, there were still issues with

how all the parties would be properly bound by a final agreed judgment. During

that call, Elgohary also pointed out that Misleh’s proposed order would not be

equitable to the parties since AAS’s claims against Cinco would not be dismissed

with prejudice even if the proposed settlement agreement was signed by Cinco.

Misleh’s proposed solution also left AAS with a problem since Cinco was not

under the jurisdiction of the lower court and could not be bound by an agreed

judgment. At that point, Misleh hung up the telephone and refused to speak with



                                           2
Elgohary after June 2, 2014 to work out the remaining issues, seeking instead to

obtain his $2,000 sanction against Elgohary. 1

                 Even after this Court issued its opinion, Elgohary again reached out to

Misleh to try to get to a resolution that would address the outstanding issues and

offered to get this dispute resolved as originally intended by all the parties under

TEX.R.APP.P. 42.1. After almost a month and multiple requests by Elgohary for a

response from Misleh regarding the proposal, Elgohary received no reply by

telephone or e-mail. In order to get a response, Elgohary had to make two trips to

Misleh’s offices to speak with him personally since he disconnected his telephone

from answering, refused to give Elgohary his alternate cell phone contact number,

and did not respond to e-mails. Misleh finally responded – after Elgohary’s second

visit to Misleh’s offices – that AAS declined Elgohary’s proposal. (Exhibit E).

Elgohary attempted to confer with Misleh again regarding any concerns that might

effectuate such an agreement, but Misleh has not responded to Elgohary’s most

recent request to discuss either by telephone or e-mail.




1 Misleh informed Elgohary during one office visit that AAS has never compensated him for the services rendered.



                                                        3
                      II.   ARGUMENTS & AUTHORITIES

      This Court should reverse the sanctions award and the judgment overall

because the trial court’s failure to hold an evidentiary hearing led to an

improper judgment.

             A.    The record is absent of any evidence of misconduct or

attorneys’ fees in connection with the misconduct.

             Inherent power to sanction exists to the extent necessary to deter,

alleviate, and counteract bad faith abuse of the judicial process. Metzger v. Sebek,

892 S.W.2d 20, 51 (Tex.App. – Houston [1st Dist.] 1994, writ denied)(citing Kutch

v. Del Mar College, 831 S.W.2d 506 (Tex.App. – Corpus Christi 1992, no writ). In

a sanctions context, a trial court must hold an evidentiary hearing to make the

necessary factual determinations about a party’s or attorney’s motives and

credibility as they relate to bad faith. R.M. Dudley Const. Co., Inc. v. Dawson, 258
S.W.3d 694, 709 (Tex.App. – Waco 2008, pet denied). Without such an

evidentiary hearing, the trial court has no evidence before it to determine bad faith;

an element that is required to invoke a court’s inherent power to sanction.

Alejandro v. Robstown ISD, 131 S.W.3d 663, 670 (Tex.App. – Corpus Christi

2004, no pet.) (citing Karagounis v. Prop. Co. of Am., 970 S.W.2d 761, 765

(Tex.App. – Amarillo 1998, pet. denied); see also Karlock v. Schattman, 894
S.W.2d 517, 523 (Tex.App. – Fort Worth 1995, orig. proceeding). In the context of



                                          4
TEX.CIV.PRAC.&REM CODE §10 – which also has a bad faith element – the party

moving for sanctions must prove the offending party’s subjective state of mind.

Brozynski v. Kerney, 2006 WL 2160841, at *4 (Tex.App. – Waco Aug. 2, 2006,

pet. denied) (citing Mattly v. Spiegel, Inc., 19 S.W.3d 890, 896 (Tex.App. –

Houston [14th Dist.] 2002, no pet.)). The same is true under TEX.R.CIV.P. 13.

Karlock v. Schattman, 894 S.W.2d at 523.

             Evidence must be admitted under the rules of evidence at an

evidentiary hearing for a trial court to consider it in a sanctions context. Alejandro

v. Bell, 84 S.W.3d 383, 393 (Tex.App. – Corpus Christi 2002, no pet.). Arguments

of counsel are not evidence. U.S. Government v. Marks, 949 S.W.2d 320, 326

(Tex. 1997); see also McCain v. NME Hospitals, Inc., 856 S.W.2d 751, 757

(Tex.App. – Dallas 1993, no writ)(citing Delgado v. Kitzman, 793 S.W.2d 332,

333 (Tex.App. – Houston [1st Dist.] 1990, no writ))(stating that arguments of

counsel are not evidence in a sanctions context).

             In the lower court, there is no evidence of any bad faith or resultant

attorneys’ fees in the record because there was no evidentiary hearing which would

have afforded an opportunity for oral testimony and e-mail documents to be

properly admitted, authenticated, and cross-examined under oath. The record only

consists of argument, which contains an incomplete narrative of all the relevant

events that transpired between counsel. There is not even an affidavit of attorney’s



                                           5
fees which could have been challenged. The record only contains argument and the

lower court asking how much time was required for Misleh to attend the hearing

and prepare the motion for sanctions, for which Misleh failed to even confer prior

to its filing. That is improper and is not evidence by any recognized standard.

Failure to hold an evidentiary hearing also violates Elgohary’s due process rights,

to which Elgohary is entitled when facing a charge by another colleague of such

willful, dishonest, and malicious misconduct.

             B.    In light of Misleh’s own questionable conduct, this Court’s

proposed opinion unfairly maligns Elgohary’s reputation and does a disservice to

the parties who simply wanted counsel to properly document their settlement

agreement.

             Both Misleh and Elgohary were informed by their respective clients

that AAS, Cinco, and Mina reached a settlement and asked their respective counsel

that the suit be dismissed in accordance with their mutual agreement. Elgohary was

not present when the parties reached their agreement. On information and belief,

Misleh was also not present for those settlement discussions that occurred between

AAS, Mina, and Cinco.

             As is Elgohary’s customary practice when documenting suits that

have been settled, he attempts to secure both a settlement agreement from the

parties and has the trial court enter an agreed judgment for all the parties involved



                                          6
in the settlement. But in this case, that customary process was hindered by the fact

that Cinco was not yet under the jurisdiction of the lower court since it had not

been served with a citation; hence, any agreed judgment would not bind Cinco.

Moreover, binding Cinco to an agreed judgment using proper procedures would be

in AAS’s best interest as well. But the ability to secure a settlement agreement

along with a binding agreed judgment among all the parties became even more

frustrated when Misleh unilaterally non-suited Cinco without prejudice based on

Elgohary’s e-mail remark that he did not represent Cinco at that time.

             Misleh and Elgohary first conferred by telephone only after Misleh

filed his motion for sanctions. Misleh did not even file a certificate of conference

with his sanctions motion as required by the local rules. Despite that oversight by

Misleh, Elgohary asked what Misleh wanted to do in light of the procedural mess

that had been created with Cinco’s non-suit and the judgment that had been

entered. In those discussions, Elgohary continued to voice concern as to how a

binding agreed judgment among all the parties could be obtained. At the

conclusion of that first telephone conversation, Misleh drafted a new proposed

settlement agreement between AAS and Cinco for Elgohary’s review along with

the judgment originally signed by Misleh. Exhibit A. Elgohary responded that

same day with his comments. Exhibit B. Misleh then made some of Elgohary’s

proposed changes and added additional provisions. Exhibit C. Elgohary continued



                                          7
to express concerns regarding the ability to bind AAS, Cinco, and Mina to an

agreed judgment. Elgohary’s request to deal with that procedural problem went

unanswered when Misleh refused to communicate further with Elgohary on getting

the parties’ intended settlement agreement entered with the lower court in the form

of an agreed judgment that dismissed all claims made by all parties with prejudice.

             With Misleh’s refusal to communicate further with Elgohary to

resolve the differences, Elgohary was left with a dilemma; either capitulate to

Misleh’s demands – which did not comport with the parties intentions and was not

even in the best interests of AAS or Cinco – or attend a sanctions hearing. Misleh

knows – as does Elgohary – that both the judgment that was entered and the one

Misleh signed was not the intent of the parties’ settlement agreement as

communicated to each of them. That fact is evidenced by both Elgohary and

Misleh offering draft settlement documents that included Cinco on multiple

occasions.

             Elgohary chose to attend the sanctions hearing since Misleh’s

proposals to rectify the problems did not comport with the parties’ agreement as

Elgohary understood it and all the parties could not be bound by an agreed

judgment dismissing all claims with prejudice. Misleh’s proposal also made the

result even more problematic as it was in none of the parties’ best interest as

drafted. Moreover, accepting Misleh’s revised proposal to document the settlement



                                          8
arrangement would have required Elgohary to take on the representation of Cinco

and advise it to enter into an agreement Elgohary would have felt was not in

Cinco’s best interest as presented.

             But to Elgohary’s surprise at the sanctions hearing, the lower court

presumed on its own that the only solution to the disagreement as it related to the

entered judgment was for Elgohary to simply have offered to enter the judgment

that Misleh had originally signed. Had that judgment which was originally signed

by Misleh been the intention of the parties – which it is not – and had Misleh made

that request with Elgohary merely ignoring Misleh, such a stern rebuke by the

lower court and this Court would be warranted. But that is not what happened.

             Counsel also “owes a duty of complete candor at all times” to the

court. Tesco Corp. v. Weatherford International, Inc., No 4:08-cv-02531 (S.D.

Tex. Aug. 25, 2014), at 11. The current record only contains argument and

Misleh’s tergiversations – rather than sworn testimony and admitted evidence –

along with an assumption by the lower court of the events that transpired between

Elgohary, Misleh, and the parties. An evidentiary hearing would have brought all

these arguments out in the form of properly admitted evidence and testimony

which could have been challenged and a fact finder could then have drawn a fully

informed conclusion as to the events and the motives of the parties and their

counsel. But without an evidentiary hearing and procedural due process, Elgohary



                                          9
was left with no ability to challenge what Misleh attempted to present as the full

and complete truth in the lower court of all the events and communications that

transpired. In fact, Misleh’s failure to tell the lower court the whole story of the

communications between Misleh and Elgohary in their attempt to solve the

problem of properly documenting the settlement between the parties has ultimately

resulted in an unfair basis to impugn Elgohary’s reputation in a published opinion.

Even worse, the parties in this dispute have still not obtained a properly

documented settlement agreement and agreed judgment they made with their

priest/mediator, all because two attorneys cannot seem to work together in a

constructive manner with one attorney continuing to attack the other for some

unknown reason. This Court should not condone Misleh’s gamesmanship at the

expense of what the parties intended in their settlement discussions and Elgohary’s

reputation in the legal community.



                                   CONCLUSION

             Misleh’s tergiversations at the sanctions hearing and his subsequent

conduct in an attempt to secure $2,000 in the lower court, $5,000 in this Court and

a “win” demonstrates a lack of candor with the lower court and this Court as well

as a lack of civility and professionalism that all lawyers should strive to achieve.

The subsequent correspondence between Elgohary and Misleh to solve the



                                           10
problem demonstrate that Misleh knows that AAS, Cinco, and Mina intended for

all claims and parties to be properly settled and dismissed with prejudice. Those

communications with Misleh are also a sign of a lack of bad faith on Elgohary’s

part. But Misleh chooses instead to be evasive, uncommunicative, and repeatedly

refuses to work with Elgohary in a professional and civilized manner to effectuate

the request of the parties. That type of conduct between counsel should not be

condoned by the lower court or this Court at the expense of the parties in this

action. For these reasons, Mina and Elgohary respectfully requests that this Court:



             (1) grant Mina’s and Elgohary’s Motion for Rehearing and en banc

                Reconsideration;

             (2) grant Mina’s and Elgohary’s request for oral argument on this

                matter;

             (3) after rehearing, reconsideration en banc, and an oral hearing,

                remand this case back to the trial court so that it may conduct a

                proper evidentiary hearing on Misleh’s sanctions motion and the

                parties’ intended settlement agreement or in the alternative reverse

                and render the lower court’s sanctions and modified judgment

                given that there is no evidence to support the sanctions; and




                                         11
(4) grant Mina and Elgohary any and all other relief to which they

   may be entitled.

                         Respectfully submitted,


                         ______________________________
                         VICTOR S. ELGOHARY
                         State Bar No. 24067587
                         6406 Arcadia Bend Ct
                         Houston, Texas 77041-6222
                         Phone (281) 858-0014
                         victor@vselgohary.com
                         Attorney for Appellees, Victor Elgohary




                            12
                         CERTIFICATE OF SERVICE

      I certify that a copy of Appellants’ Motion for Rehearing was served on

Najwa Al-Muasher and American Auto Sales, Appellees, through counsel of

record, Omar Misleh, 10190 Katy Freeway, Suite 550, Houston, TX 77043, by

electronic filing on 20 November 2015.



                                              __________________________
                                              VICTOR ELGOHARY




                      CERTIFICATE OF COMPLIANCE

     I certify that the Appellants’ Motion for Rehearing and en banc
Reconsideration contains 2,483 words.



                                              __________________________
                                              VICTOR ELGOHARY




                                         13
                                                         Exhibit A
Victor Elgohary

From:                                       Omar Misleh 
Sent:                                       Monday, June 02, 2014 12:15 PM
To:                                         Victor Elgohary
Subject:                                    Mina v. Muasher
Attachments:                                agreed motion to dismiss.pdf; Settlement Release (Cinco and AAS).pdf


Attached is the settlement agreement to be signed by Cinco and AAS.  I mirrored most of the provisions contained in the 
earlier settlement agreement between Mina and AAS.  Also, attached is the original agreed motion to dismiss which you 
drafted.  We will need to sign this joint motion which will be presented to the court as the final order in this matter.   

Sincerely, 



Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 

This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.




                                                                             1
                   SETTLEMENT AGREEMENT AND RELEASE

                                   RECITAL OF FACTS

         This Settlement Agreement and Release (“Release” and “Agreement”) is entered
into by NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES AND AMERICAN
ATUO SALES 1.1 (“AAS”) and CINCO CAR CARE, INC. (“CINCO”).

       WHEREAS, on or about November 30, 2012, AAS and CINCO became parties to
a small claims court case before Precinct 5, Place 2 under Cause No. SC52C0334701
(“SC CASE”). The SC CASE also involved ST. MINA AUTO SALES, INC. (“MINA”).
The SC CASE was subsequently dismissed by AAS, CINCO and MINA.

       WHEREAS, on or about February 27, 2013, MINA filed suit against AAS in the
80th District Court of Harris County, Texas under cause no. 2013-12024 (“DC CASE”).
Collectively the SC CASE and DC CASE (including the Third-Party Petition mentioned
below) shall be hereinafter referred to as the “Lawsuit”.

        WHEREAS, the Lawsuit contains allegations: (a) by MINA against AAS for
failure to tender title on a 1996 Cadillac DeVille, VIN 1G6KD52Y2TU239532 (“Subject
Vehicle”) and for damages allegedly incurred by MINA to repair the Subject Vehicle;
and (b) by AAS against MINA for failure to pay the full amount for the Subject Vehicle.

       WHEREAS, on or about April 21, 2014, AAS filed a Third-Party Petition under
the DC CASE against CINCO alleging conspiracy to commit fraud.

       WHEREAS, on or about April 30, 2014, MINA and AAS entered into a
Settlement Agreement and Release disposing of the controversy between MINA and
AAS.

        WHEREAS, AAS and CINCO now desire to dispose of the entire controversy
and dispute between themselves, including all claims and causes of action of any kind
that currently exist or that may exist in the future that relate in any way to the occurrences
described in this Agreement, alleged, or could have been alleged in the Lawsuit. The
parties recognize that there may be claims or damages arising out of the transaction or
occurrence described in this Agreement that are unknown to the parties at the time of
execution of this Agreement, or that may arise in the future. However, the parties have
negotiated this Agreement in full knowledge of the possibility of additional claims or
damages, and intend this Agreement to settle and finally dispose of all such claims or
damages arising out of the events, transaction or occurrences described herein, whether
known or unknown.




Settlement Agreement and Release         Page 1 of 6
AAS and Cinco
                                       RELEASE

   1. Release by AAS. Effective upon execution of this Agreement, AAS as well as
      any of its agents, representatives, employees, partners, insurers, attorneys, and
      assigns hereby RELEASE, ACQUIT and FOREVER DISCHARGE CINCO and
      its affiliates, directors, officers, employees, subsidiaries, agents, representatives,
      attorneys, assigns, successors, and insurers of and from any claims, and causes of
      action, known or unknown, pending or threatened, that were and/or could have
      been asserted regarding or arising out of the demands and claims made by AAS in
      the Lawsuit. This Agreement does not release or discharge any claim that AAS
      may hereafter have arising out of or in connection with any breach of this
      Agreement, or to enforce the provisions of this Agreement. AAS further extends
      this release to all claims, demands, damages, actions, causes of action, or suits in
      equity, of any kind or nature, at common law, statutory or otherwise, accruing
      before the date of this Agreement and whether known or unknown on this date,
      for or because of any matter or thing done, omitted, or suffered to be done or
      omitted in any way directly or indirectly arising out of any of the events or
      circumstances recited in this release agreement, whether asserted or not.

   2. Release by CINCO. Effective upon execution of this Agreement, CINCO as well
      as its affiliates, directors, officers, employees, subsidiaries, partners, agents,
      representatives, attorneys, assigns, successors, insurers and assigns hereby
      RELEASE, ACQUIT and FOREVER DISCHARGE AAS and its employees,
      agents, representatives, attorneys, assigns, successors, and insurers of and from
      any claims, and causes of action, known or unknown, pending or threatened, that
      were and/or could have been asserted regarding or arising out of the demands and
      claims made by CINCO in the Lawsuit. This Agreement does not release or
      discharge any claim that CINCO may hereafter have arising out of or in
      connection with any breach of this Agreement, or to enforce the provisions of this
      Agreement. CINCO further extends this release to all claims, demands, damages,
      actions, causes of action, or suits in equity, of any kind or nature, at common law,
      statutory or otherwise, accruing before the date of this Agreement and whether
      known or unknown on this date, for or because of any matter or thing done,
      omitted, or suffered to be done or omitted in any way directly or indirectly arising
      out of any of the events or circumstances recited in this release agreement,
      whether asserted or not.

   3. Authority. AAS and CINCO each acknowledge, represents and warrants that
      he/she has read and understood the effect of this Agreement and that they execute
      the same for the purposes and considerations set forth in this Agreement. AAS
      states that she executes this Agreement of his/her own free will and accord.
      CINCO represents and warrants that has been authorized by its respective board
      of directors or any lawful authority to execute this Agreement.




Settlement Agreement and Release        Page 2 of 6
AAS and Cinco
   4. Other Acknowledgements. AAS and CINCO each acknowledge, represent and
      warrant that the release language in this Agreement is intended to, and understand
      it to be a compromise and settlement and release of all claims, known or
      unknown, present or future, that he/she has or may have against each other,
      arising out of the matters described; that the release language is clear; that in
      making this Agreement each Party had the benefit of counsel of its own choosing;
      and that no promise or representation of any kind has been made except as
      expressly stated in this Agreement and that neither is relying upon any such other
      promise or representation in executing this Agreement; and that except for the
      mutual covenants and consideration recited herein, no other consideration is to be
      exchanged by or between the Parties. AAS and CINCO have relied solely and
      completely upon its own judgment and the advice of its counsel in making this
      Agreement.

   5. No Admission of Liability. It is expressly understood and agreed that the terms
      hereof are contractual and not merely recitals and that the agreements herein
      contained and the consideration transferred is to compromise doubtful and
      disputed claims, avoid litigation, and buy peace, and that no payments made nor
      releases or other consideration given shall be construed as an admission of
      liability, all liability being expressly denied by both sides.

   6. No Assignment of Claims. AAS represents to CINCO and CINCO likewise
      represents to AAS that they have not assigned or transferred all or any part of the
      claims, demands, actions or causes of actions referred to in this Agreement to any
      person, firm or corporation. AAS and CINCO further represent and warrant that
      he/she/it is the full and sole owners of the claims, demands, actions or causes of
      action referred to in this Agreement.

   7. Severability. If one or more of the provisions, undertakings, and/or terms
      embodied in this Agreement should later be found to be void, voidable, or
      ineffective, that finding shall have no effect on the remainder of the provisions,
      undertakings, and/or terms embodied herein, which remaining provisions,
      undertakings, and/or terms shall remain in full force and effect.

   8. Jurisdiction, Venue. This agreement is made according to the laws of the State of
      Texas. The parties expressly agree that this agreement is governed by, and will be
      construed and enforced in accordance with Texas law. The parties further agree
      that the venue for any litigation arising out of this agreement shall be brought in
      State District Court located in Harris County, Texas.

   9. Headings. The descriptive headings of the articles and sections of this Agreement
      are inserted for convenience only and do not constitute a part of the Agreement.

   10. Joint Preparation. This Agreement was jointly prepared and reviewed by the
       Parties hereto, each of which was represented by counsel. No rule of


Settlement Agreement and Release      Page 3 of 6
AAS and Cinco
       interpretation disfavoring the drafter of an agreement or instrument shall be
       applied.

   11. Attorneys’ Fees and Costs. The Parties shall bear their own costs, attorneys’ fees,
       and expenses in connection with this Agreement.
   12. Successors, Assigns. This Agreement is binding on and inures to the benefit of
       the parties and their respective heirs, representatives, successors, and assigns.
   13. Entire Understanding. THIS AGREEMENT CONTAINS THE ENTIRE
       AGREEMENT BETWEEN THE PARTIES. IT SUPERSEDES ANY AND ALL
       PRIOR AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS
       BETWEEN THE PARTIES ON ALL SUBJECTS IN ANY WAY RELATED TO
       THE TRANSACTION OR OCCURRENCE DESCRIBED IN THIS
       AGREEMENT.        NO  ORAL   UNDERSTANDINGS,  STATEMENTS,
       PROMISES, OR INDUCEMENTS CONTRARY TO OR CONSISTENT WITH
       THE TERMS OF THIS AGREEMENT EXIST. THIS AGREEMENT IS NOT
       SUBJECT TO ANY REOVCATION, MODIFICATION, WAIVER, OR
       ADDITION THAT IS MADE ORALLY. THIS AGREEMENT IS SUBJECT TO
       MODIFICATION, WAIVER, OR ADDITION ONLY BY MEANS OF A
       WRITING SIGNED BY ALL PARTIES.
   14. Counterpart Execution. This Agreement may be executed in any number of
       counterparts, each of which shall be deemed an original, but all of which collectively
       shall constitute one and the same instrument. It shall not be necessary for the proof of
       this Agreement that any party produce or account for more than one such counterpart.
       This Agreement may be executed by facsimile or other electronic transmission and
       such facsimile or other electronic signatures shall be afforded the same force and
       effect as original signatures for all purposes.


                            [SIGNATURE PAGE FOLLOWS]




Settlement Agreement and Release         Page 4 of 6
AAS and Cinco
AGREED:

CINCO CAR CARE, INC.


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                      §

COUNTY OF HARRIS                    §

        Before me, the undersigned Notary Public, on this day personally appeared Cinco
Car Care, Inc., by and through its President Adham Mickhail, proved to me through
his/her driver license to be the persons whose name is subscribed to the attached
agreement. He/She acknowledged to me that he/she executed the attached Agreement for
purposes and consideration expressed in the attached agreement, on behalf of said
corporation.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                    __________________________________________
                                    Notary Public in and for the State of Texas

                                    My Commission Expires: ____________________




Settlement Agreement and Release        Page 5 of 6
AAS and Cinco
AGREED:

NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES and AMERICAN AUTO
SALES 1.1


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                     §

COUNTY OF HARRIS                   §

       Before me, the undersigned Notary Public, on this day personally appeared Najwa
Almuasher, proved to me through his/her driver license to be the persons whose name is
subscribed to the attached Agreement. He/She acknowledged to me that he/she executed
the attached Agreement for purposes and consideration expressed in the attached
Agreement.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                   __________________________________________
                                   Notary Public in and for the State of Texas

                                   My Commission Expires: ____________________




Settlement Agreement and Release       Page 6 of 6
AAS and Cinco
                                    NO. 2013-12024.

ST. MINA AUTO SALES, INC.,                   §         IN THE DISTRICT COURT OF
                                             §
       Plaintiff,                            §
                                             §
  v.                                         §             HARRIS COUNTY, TEXAS
                                             §
NAJWA AL-MUASHER,                            §
d/b/a AMERICAN AUTO SALES,                   §
d/b/a AMERICAN AUTO SALES 1.1                §
                                             §
          Defendant.                         §             80th JUDICIAL DISTRICT


                       AGREED JOINT MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW Plaintiff ST. MINA AUTO SALES, INC. (“Plaintiff” and “Counter-

Defendant”) and Defendant NAJWA AL-MUASHER d/b/a AMERICAN AUTO

SALES d/b/a AMERICAN AUTO SALES 1.1 (“Defendant” and Counter-Plaintiff) in

the above-captioned suit and file this, their Agreed Motion to Dismiss with prejudice

the present action and in support hereof would respectfully show the court as follows:


Plaintiff and Counter Plaintiff announce to the Court that all matters in controversy

between them and Defendant and Counter-Defendant have been fully and finally

resolved. Plaintiff and Counter-Plaintiff wish to dismiss all claims and causes of

actions against Defendant and Counter-Defendant.


Plaintiffs and Defendants hereby move this Court to dismiss this case with prejudice

with costs to be taxed against the party incurring same.
WHEREFORE PREMISES CONSIDERED, Plaintiff ST. MINA AUTO SALES and

Defendant NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a

AMERICAN AUTO SALES 1.1 respectfully request the Court GRANT this Agreed

Motion to Dismiss with prejudice.



______________________________________
Victor S. Elgohary
State Bar No. 24067587
6406 Arcadia Bend Ct.
Houston, TX 77041-6222
(281) 858-0014
victor@vselgohary.com
ATTORNEY FOR ST. MINA AUTO SALES

And

LAW OFFICE OF OMAR MISLEH, P.C.


____________________________________
Omar Misleh
State Bar No. 24037122
10190 Katy Freeway, Suite 550
Houston, TX 77043
Tel. No. (713) 439-1625
Fax No. (713) 439-1551
ATTORNEY FOR NAJWA AL-MUASHER d/b/a AMERICAN AUTO
SALES




                                    2
                                   NO. 2013-12024.

ST. MINA AUTO SALES, INC.,                  §         IN THE DISTRICT COURT OF
                                            §
       Plaintiff,                           §
                                            §
  v.                                        §             HARRIS COUNTY, TEXAS
                                            §
NAJWA AL-MUASHER,                           §
d/b/a AMERICAN AUTO SALES,                  §
d/b/a AMERICAN AUTO SALES 1.1               §
                                            §
          Defendant.                        §              80th JUDICIAL DISTRICT


               ORDER GRANTING AGREED MOTION TO DISMISS

On this day came to be considered the Agreed Motion to Dismiss Defendant NAJWA

AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a AMERICAN AUTO SALES

1.1 and Counter Defendant ST.MINA AUTO SALES. The Court, having reviewed the

pleadings in this matter and being advised that the parties have reached a resolution of

this dispute, is of the opinion and finds that the Agreed Motion to Dismiss is

meritorious and should be GRANTED.


IT IS, THEREFORE, ORDERED that the present action by Plaintiff ST.MINA AUTO

SALES against Defendant NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES

d/b/a AMERICAN AUTO SALES 1.1 as well as the present action by Counter-Plaintiff

NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a AMERICAN AUTO

SALES 1.1against Counter-Defendant ST. MINA AUTO SALES is hereby DISMISSED

with prejudice, with costs to be taxed against the party incurring same.




                                            3
DATED this ____ day of _____________, 2014.



                                    _______________________________
                                    JUDGE PRESIDING




                                      4
                                                       Exhibit B
Victor Elgohary

From:                                       Victor Elgohary 
Sent:                                       Monday, June 02, 2014 1:54 PM
To:                                         'Omar Misleh'
Subject:                                    RE: Mina v. Muasher
Attachments:                                Settlement Release (Cinco and AAS).pdf


My comments on the agreement are attached. 

As we previously discussed, the proposed motion and order you attached are of no effect if Cinco Car Care is not under 
the jurisdiction of the court with proper service.  Such an order would be void with regard to Cinco and Najwa if that is 
the case.  That is one of the problems with the current order and notice of non‐suit as they stand.  If we are going to fix 
this properly under the rules of civil procedure, I would suggest that the procedural posture –  if there has been no 
service on Cinco –  would be a motion by Najwa under 329b(g) to reform the order of non‐suit previously filed to read 
“dismissed with prejudice.” 

Please advise if you are willing to draft and file a motion to modify before I reach out to the owners of Cinco with this 
request to enter into this settlement agreement. 

‐‐ 
Victor 

Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 

From: Omar Misleh [mailto:omar@mislehlaw.com]
Sent: Monday, June 02, 2014 12:15 PM
To: Victor Elgohary
Subject: Mina v. Muasher

Attached is the settlement agreement to be signed by Cinco and AAS.  I mirrored most of the provisions contained in the 
earlier settlement agreement between Mina and AAS.  Also, attached is the original agreed motion to dismiss which you 
drafted.  We will need to sign this joint motion which will be presented to the court as the final order in this matter.   

Sincerely, 



Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 

This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.

                                                                             1
                   SETTLEMENT AGREEMENT AND RELEASE

                                   RECITAL OF FACTS

         This Settlement Agreement and Release (“Release” and “Agreement”) is entered
into by NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES AND AMERICAN
ATUO SALES 1.1 (“AAS”) and CINCO CAR CARE, INC. (“CINCO”).

        WHEREAS, on or about November 30, 2012, AAS and CINCO became parties to
 a small claims court case before Precinct 5, Place 2 under Cause No. SC52C0334701
 (“SC CASE”). The SC CASE also involved ST. MINA AUTO SALES, INC. (“MINA”).
 The SC CASE was subsequently dismissed by AAS, CINCO and MINA.
This is not an accurate statement of the small claims court case. Those were not the parties.
        WHEREAS, on or about February 27, 2013, MINA filed suit against AAS in the
 80th District Court of Harris County, Texas under cause no. 2013-12024 (“DC CASE”).
 Collectively the SC CASE and DC CASE (including the Third-Party Petition mentioned
 below) shall be hereinafter referred to as the “Lawsuit”.

        WHEREAS, the Lawsuit contains allegations: (a) by MINA against AAS for
failure to tender title on a 1996 Cadillac DeVille, VIN 1G6KD52Y2TU239532 (“Subject
Vehicle”) and for damages allegedly incurred by MINA to repair the Subject Vehicle;
and (b) by AAS against MINA for failure to pay the full amount for the Subject Vehicle.

       WHEREAS, on or about April 21, 2014, AAS filed a Third-Party Petition under
the DC CASE against CINCO alleging conspiracy to commit fraud.
                                       28
       WHEREAS, on or about April 30, 2014, MINA and AAS entered into a
Settlement Agreement and Release disposing of the controversy between MINA and
AAS. all claims in the lawsuit.

        WHEREAS, AAS and CINCO now desire to dispose of the entire controversy
and dispute between themselves, including all claims and causes of action of any kind
that currently exist or that may exist in the future that relate in any way to the occurrences
described in this Agreement, alleged, or could have been alleged in the Lawsuit. The
parties recognize that there may be claims or damages arising out of the transaction or
occurrence described in this Agreement that are unknown to the parties at the time of
execution of this Agreement, or that may arise in the future. However, the parties have
negotiated this Agreement in full knowledge of the possibility of additional claims or
damages, and intend this Agreement to settle and finally dispose of all such claims or
damages arising out of the events, transaction or occurrences described herein, whether
known or unknown.




Settlement Agreement and Release         Page 1 of 6
AAS and Cinco
                                       AAS agrees to non-suit all claims
                                       with prejudice that have been
                                       brought against Cinco.
                                                   RELEASE

                1. Release by AAS. Effective upon execution of this Agreement, AAS as well as
                   any of its agents, representatives, employees, partners, insurers, attorneys, and
                   assigns hereby RELEASE, ACQUIT and FOREVER DISCHARGE CINCO and
                   its affiliates, directors, officers, employees, subsidiaries, agents, representatives,
                   attorneys, assigns, successors, and insurers of and from any claims, and causes of
                   action, known or unknown, pending or threatened, that were and/or could have
                   been asserted regarding or arising out of the demands and claims made by AAS in
                   the Lawsuit. This Agreement does not release or discharge any claim that AAS
                   may hereafter have arising out of or in connection with any breach of this
                   Agreement, or to enforce the provisions of this Agreement. AAS further extends
                   this release to all claims, demands, damages, actions, causes of action, or suits in
                   equity, of any kind or nature, at common law, statutory or otherwise, accruing
                   before the date of this Agreement and whether known or unknown on this date,
                   for or because of any matter or thing done, omitted, or suffered to be done or
                   omitted in any way directly or indirectly arising out of any of the events or
                   circumstances recited in this release agreement, whether asserted or not.
Cinco further agrees to release any mechanics liens on the Subject Vehicle that is the basis of this suit
                2. Release by CINCO. Effective upon execution of this Agreement, CINCO as well
                   as its affiliates, directors, officers, employees, subsidiaries, partners, agents,
                   representatives, attorneys, assigns, successors, insurers and assigns hereby
                   RELEASE, ACQUIT and FOREVER DISCHARGE AAS and its employees,
                   agents, representatives, attorneys, assigns, successors, and insurers of and from
                   any claims, and causes of action, known or unknown, pending or threatened, that
                   were and/or could have been asserted regarding or arising out of the demands and
                   claims made by CINCO in the Lawsuit. This Agreement does not release or
                   discharge any claim that CINCO may hereafter have arising out of or in
                   connection with any breach of this Agreement, or to enforce the provisions of this
                   Agreement. CINCO further extends this release to all claims, demands, damages,
                   actions, causes of action, or suits in equity, of any kind or nature, at common law,
                   statutory or otherwise, accruing before the date of this Agreement and whether
                   known or unknown on this date, for or because of any matter or thing done,
                   omitted, or suffered to be done or omitted in any way directly or indirectly arising
                   out of any of the events or circumstances recited in this release agreement,
                   whether asserted or not.

                3. Authority. AAS and CINCO each acknowledge, represents and warrants that
                   he/she has read and understood the effect of this Agreement and that they execute
                   the same for the purposes and considerations set forth in this Agreement. AAS
                   states that she executes this Agreement of his/her own free will and accord.
                   CINCO represents and warrants that has been authorized by its respective board
                   of directors or any lawful authority to execute this Agreement.




             Settlement Agreement and Release      Page 2 of 6
             AAS and Cinco
   4. Other Acknowledgements. AAS and CINCO each acknowledge, represent and
      warrant that the release language in this Agreement is intended to, and understand
      it to be a compromise and settlement and release of all claims, known or
      unknown, present or future, that he/she has or may have against each other,
      arising out of the matters described; that the release language is clear; that in
      making this Agreement each Party had the benefit of counsel of its own choosing;
      and that no promise or representation of any kind has been made except as
      expressly stated in this Agreement and that neither is relying upon any such other
      promise or representation in executing this Agreement; and that except for the
      mutual covenants and consideration recited herein, no other consideration is to be
      exchanged by or between the Parties. AAS and CINCO have relied solely and
      completely upon its own judgment and the advice of its counsel in making this
      Agreement.

   5. No Admission of Liability. It is expressly understood and agreed that the terms
      hereof are contractual and not merely recitals and that the agreements herein
      contained and the consideration transferred is to compromise doubtful and
      disputed claims, avoid litigation, and buy peace, and that no payments made nor
      releases or other consideration given shall be construed as an admission of
      liability, all liability being expressly denied by both sides.

   6. No Assignment of Claims. AAS represents to CINCO and CINCO likewise
      represents to AAS that they have not assigned or transferred all or any part of the
      claims, demands, actions or causes of actions referred to in this Agreement to any
      person, firm or corporation. AAS and CINCO further represent and warrant that
      he/she/it is the full and sole owners of the claims, demands, actions or causes of
      action referred to in this Agreement.

   7. Severability. If one or more of the provisions, undertakings, and/or terms
      embodied in this Agreement should later be found to be void, voidable, or
      ineffective, that finding shall have no effect on the remainder of the provisions,
      undertakings, and/or terms embodied herein, which remaining provisions,
      undertakings, and/or terms shall remain in full force and effect.

   8. Jurisdiction, Venue. This agreement is made according to the laws of the State of
      Texas. The parties expressly agree that this agreement is governed by, and will be
      construed and enforced in accordance with Texas law. The parties further agree
      that the venue for any litigation arising out of this agreement shall be brought in
      State District Court located in Harris County, Texas.

   9. Headings. The descriptive headings of the articles and sections of this Agreement
      are inserted for convenience only and do not constitute a part of the Agreement.

   10. Joint Preparation. This Agreement was jointly prepared and reviewed by the
       Parties hereto, each of which was represented by counsel. No rule of


Settlement Agreement and Release      Page 3 of 6
AAS and Cinco
       interpretation disfavoring the drafter of an agreement or instrument shall be
       applied.

   11. Attorneys’ Fees and Costs. The Parties shall bear their own costs, attorneys’ fees,
       and expenses in connection with this Agreement.
   12. Successors, Assigns. This Agreement is binding on and inures to the benefit of
       the parties and their respective heirs, representatives, successors, and assigns.
   13. Entire Understanding. THIS AGREEMENT CONTAINS THE ENTIRE
       AGREEMENT BETWEEN THE PARTIES. IT SUPERSEDES ANY AND ALL
       PRIOR AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS
       BETWEEN THE PARTIES ON ALL SUBJECTS IN ANY WAY RELATED TO
       THE TRANSACTION OR OCCURRENCE DESCRIBED IN THIS
       AGREEMENT.        NO  ORAL   UNDERSTANDINGS,  STATEMENTS,
       PROMISES, OR INDUCEMENTS CONTRARY TO OR CONSISTENT WITH
       THE TERMS OF THIS AGREEMENT EXIST. THIS AGREEMENT IS NOT
       SUBJECT TO ANY REOVCATION, MODIFICATION, WAIVER, OR
       ADDITION THAT IS MADE ORALLY. THIS AGREEMENT IS SUBJECT TO
       MODIFICATION, WAIVER, OR ADDITION ONLY BY MEANS OF A
       WRITING SIGNED BY ALL PARTIES.
   14. Counterpart Execution. This Agreement may be executed in any number of
       counterparts, each of which shall be deemed an original, but all of which collectively
       shall constitute one and the same instrument. It shall not be necessary for the proof of
       this Agreement that any party produce or account for more than one such counterpart.
       This Agreement may be executed by facsimile or other electronic transmission and
       such facsimile or other electronic signatures shall be afforded the same force and
       effect as original signatures for all purposes.


                            [SIGNATURE PAGE FOLLOWS]




Settlement Agreement and Release         Page 4 of 6
AAS and Cinco
AGREED:

CINCO CAR CARE, INC.


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                      §

COUNTY OF HARRIS                    §

        Before me, the undersigned Notary Public, on this day personally appeared Cinco
Car Care, Inc., by and through its President Adham Mickhail, proved to me through
his/her driver license to be the persons whose name is subscribed to the attached
agreement. He/She acknowledged to me that he/she executed the attached Agreement for
purposes and consideration expressed in the attached agreement, on behalf of said
corporation.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                    __________________________________________
                                    Notary Public in and for the State of Texas

                                    My Commission Expires: ____________________




Settlement Agreement and Release        Page 5 of 6
AAS and Cinco
AGREED:

NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES and AMERICAN AUTO
SALES 1.1


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                     §

COUNTY OF HARRIS                   §

       Before me, the undersigned Notary Public, on this day personally appeared Najwa
Almuasher, proved to me through his/her driver license to be the persons whose name is
subscribed to the attached Agreement. He/She acknowledged to me that he/she executed
the attached Agreement for purposes and consideration expressed in the attached
Agreement.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                   __________________________________________
                                   Notary Public in and for the State of Texas

                                   My Commission Expires: ____________________




Settlement Agreement and Release       Page 6 of 6
AAS and Cinco
                                                         Exhibit C
Victor Elgohary

From:                                       Victor Elgohary 
Sent:                                       Monday, June 02, 2014 5:55 PM
To:                                         'Omar Misleh'
Subject:                                    RE: Mina v. Muasher


All that “explanation” aside, tell me how the court currently has jurisdiction over Cinco Car Care, Inc. which would make 
an order signed by the court valid. 

‐‐ 
Victor 

Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 

From: Omar Misleh [mailto:omar@mislehlaw.com]
Sent: Monday, June 02, 2014 5:22 PM
To: Victor Elgohary
Subject: RE: Mina v. Muasher

I disagree that the proposed motion and order is of no effect.  If I had not dismissed Cinco, then the altered motion and 
order you filed would have been interlocutory as there would have been a pending third‐party claim by AAS against 
Cinco.  By non‐suiting Cinco as I did, the agreed upon order that should have been filed would have been final.  Instead, 
the altered order signed on May 12 became the final order.  AAS had never agreed to dismiss Cinco with prejudice and 
the altered motion and order you submitted need to revert back to the original motion and order agreed upon.  The 
conflict lies within the altered order because it purports to dismiss a party with prejudice that had already been 
dismissed without prejudice.  Therefore, the motion and order you submitted needs to change, not the non‐suit filed by 
AAS. 

Also, since Cinco was not served based on your comments, then AAS cannot dismiss Cinco with prejudice in this case as 
there would be no reciprocal dismissal with prejudice by Cinco against AAS.  There are adequate protections already 
built into this new settlement agreement between AAS and Cinco we are discussing.   

Some of the requested changes were made but not all.  I did include language regarding Cinco’s dismissal of the 
mechanics lien.  I will need Cinco to sign the acknowledgment.   

Sincerely, 



Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 

This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

                                                                             1
IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.
 
 
From: Victor Elgohary [mailto:victor@vselgohary.com]
Sent: Monday, June 02, 2014 1:54 PM
To: Omar Misleh
Subject: RE: Mina v. Muasher
 
My comments on the agreement are attached. 
 
As we previously discussed, the proposed motion and order you attached are of no effect if Cinco Car Care is not under 
the jurisdiction of the court with proper service.  Such an order would be void with regard to Cinco and Najwa if that is 
the case.  That is one of the problems with the current order and notice of non‐suit as they stand.  If we are going to fix 
this properly under the rules of civil procedure, I would suggest that the procedural posture –  if there has been no 
service on Cinco –  would be a motion by Najwa under 329b(g) to reform the order of non‐suit previously filed to read 
“dismissed with prejudice.” 
 
Please advise if you are willing to draft and file a motion to modify before I reach out to the owners of Cinco with this 
request to enter into this settlement agreement. 
 
‐‐ 
Victor 
 
Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 
 
From: Omar Misleh [mailto:omar@mislehlaw.com]
Sent: Monday, June 02, 2014 12:15 PM
To: Victor Elgohary
Subject: Mina v. Muasher
 
Attached is the settlement agreement to be signed by Cinco and AAS.  I mirrored most of the provisions contained in the 
earlier settlement agreement between Mina and AAS.  Also, attached is the original agreed motion to dismiss which you 
drafted.  We will need to sign this joint motion which will be presented to the court as the final order in this matter.   
 
Sincerely, 
 

       
Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 
 
This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.
 
 
                                                                             2
                   SETTLEMENT AGREEMENT AND RELEASE

                                   RECITAL OF FACTS

         This Settlement Agreement and Release (“Release” and “Agreement”) is entered
into by NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES AND AMERICAN
ATUO SALES 1.1 (“AAS”) and CINCO CAR CARE, INC. (“CINCO”).

       WHEREAS, on or about November 30, 2012, AAS and CINCO Adham Mickhail,
individually became parties to a small claims court case before Precinct 5, Place 2 under
Cause No. SC52C0334701 (“SC CASE”). Magdy Saweris is president of CINCO and
has asserted a mechanics lien on the Subject Vehicle (defined below). The SC CASE
also involved Magdy Saweris as defendant and ST. MINA AUTO SALES, INC.
(“MINA”) as Counter-Plaintiff. The SC CASE was subsequently dismissed by AAS,
CINCO and MINA.

       WHEREAS, on or about February 27, 2013, MINA filed suit against AAS in the
80th District Court of Harris County, Texas under cause no. 2013-12024 (“DC CASE”).
Collectively the SC CASE and DC CASE (including the Third-Party Petition mentioned
below) shall be hereinafter referred to as the “Lawsuit”.

        WHEREAS, the Lawsuit contains allegations: (a) by MINA against AAS for
failure to tender title on a 1996 Cadillac DeVille, VIN 1G6KD52Y2TU239532 (“Subject
Vehicle”) and for damages allegedly incurred by MINA to repair the Subject Vehicle;
and (b) by AAS against MINA for failure to pay the full amount for the Subject Vehicle.

       WHEREAS, on or about April 21, 2014, AAS filed a Third-Party Petition under
the DC CASE against CINCO alleging conspiracy to commit fraud.

       WHEREAS, on or about April 30, 2014, MINA and AAS entered into a
Settlement Agreement and Release disposing of the controversy all claims in the Lawsuit
between MINA and AAS.

        WHEREAS, AAS and CINCO now desire to dispose of the entire controversy
and dispute between themselves, including all claims and causes of action of any kind
that currently exist or that may exist in the future that relate in any way to the occurrences
described in this Agreement, alleged, or could have been alleged in the Lawsuit. The
parties recognize that there may be claims or damages arising out of the transaction or
occurrence described in this Agreement that are unknown to the parties at the time of
execution of this Agreement, or that may arise in the future. However, the parties have
negotiated this Agreement in full knowledge of the possibility of additional claims or
damages, and intend this Agreement to settle and finally dispose of all such claims or
damages arising out of the events, transaction or occurrences described herein, whether
known or unknown.



Settlement Agreement and Release         Page 1 of 6
AAS and Cinco
                                       RELEASE

   1. Release by AAS. Effective upon execution of this Agreement, AAS as well as
      any of its agents, representatives, employees, partners, insurers, attorneys, and
      assigns hereby RELEASE, ACQUIT and FOREVER DISCHARGE CINCO and
      its affiliates, directors, officers, employees, subsidiaries, agents, representatives,
      attorneys, assigns, successors, and insurers of and from any claims, and causes of
      action, known or unknown, pending or threatened, that were and/or could have
      been asserted regarding or arising out of the demands and claims made by AAS in
      the Lawsuit. This Agreement does not release or discharge any claim that AAS
      may hereafter have arising out of or in connection with any breach of this
      Agreement, or to enforce the provisions of this Agreement. AAS further extends
      this release to all claims, demands, damages, actions, causes of action, or suits in
      equity, of any kind or nature, at common law, statutory or otherwise, accruing
      before the date of this Agreement and whether known or unknown on this date,
      for or because of any matter or thing done, omitted, or suffered to be done or
      omitted in any way directly or indirectly arising out of any of the events or
      circumstances recited in this release agreement, whether asserted or not.

   2. Release by CINCO. Effective upon execution of this Agreement, CINCO as well
      as its affiliates, directors, officers, employees, subsidiaries, partners, agents,
      representatives, attorneys, assigns, successors, insurers and assigns hereby
      RELEASE, ACQUIT and FOREVER DISCHARGE AAS and its employees,
      agents, representatives, attorneys, assigns, successors, and insurers of and from
      any claims, and causes of action, known or unknown, pending or threatened, that
      were and/or could have been asserted regarding or arising out of the demands and
      claims made by CINCO in the Lawsuit. CINCO does hereby release any
      mechanics lien on the Subject Vehicle made the basis of the Lawsuit. This
      Agreement does not release or discharge any claim that CINCO may hereafter
      have arising out of or in connection with any breach of this Agreement, or to
      enforce the provisions of this Agreement. CINCO further extends this release to
      all claims, demands, damages, actions, causes of action, or suits in equity, of any
      kind or nature, at common law, statutory or otherwise, accruing before the date of
      this Agreement and whether known or unknown on this date, for or because of
      any matter or thing done, omitted, or suffered to be done or omitted in any way
      directly or indirectly arising out of any of the events or circumstances recited in
      this release agreement, whether asserted or not.

   3. Authority. AAS and CINCO each acknowledge, represents and warrants that
      he/she has read and understood the effect of this Agreement and that they execute
      the same for the purposes and considerations set forth in this Agreement. AAS
      states that she executes this Agreement of his/her own free will and accord.
      CINCO represents and warrants that has been authorized by its respective board
      of directors or any lawful authority to execute this Agreement.



Settlement Agreement and Release        Page 2 of 6
AAS and Cinco
   4. Other Acknowledgements. AAS and CINCO each acknowledge, represent and
      warrant that the release language in this Agreement is intended to, and understand
      it to be a compromise and settlement and release of all claims, known or
      unknown, present or future, that he/she has or may have against each other,
      arising out of the matters described; that the release language is clear; that in
      making this Agreement each Party had the benefit of counsel of its own choosing;
      and that no promise or representation of any kind has been made except as
      expressly stated in this Agreement and that neither is relying upon any such other
      promise or representation in executing this Agreement; and that except for the
      mutual covenants and consideration recited herein, no other consideration is to be
      exchanged by or between the Parties. AAS and CINCO have relied solely and
      completely upon its own judgment and the advice of its counsel in making this
      Agreement.

   5. No Admission of Liability. It is expressly understood and agreed that the terms
      hereof are contractual and not merely recitals and that the agreements herein
      contained and the consideration transferred is to compromise doubtful and
      disputed claims, avoid litigation, and buy peace, and that no payments made nor
      releases or other consideration given shall be construed as an admission of
      liability, all liability being expressly denied by both sides.

   6. No Assignment of Claims. AAS represents to CINCO and CINCO likewise
      represents to AAS that they have not assigned or transferred all or any part of the
      claims, demands, actions or causes of actions referred to in this Agreement to any
      person, firm or corporation. AAS and CINCO further represent and warrant that
      he/she/it is the full and sole owners of the claims, demands, actions or causes of
      action referred to in this Agreement.

   7. Severability. If one or more of the provisions, undertakings, and/or terms
      embodied in this Agreement should later be found to be void, voidable, or
      ineffective, that finding shall have no effect on the remainder of the provisions,
      undertakings, and/or terms embodied herein, which remaining provisions,
      undertakings, and/or terms shall remain in full force and effect.

   8. Jurisdiction, Venue. This agreement is made according to the laws of the State of
      Texas. The parties expressly agree that this agreement is governed by, and will be
      construed and enforced in accordance with Texas law. The parties further agree
      that the venue for any litigation arising out of this agreement shall be brought in
      State District Court located in Harris County, Texas.

   9. Headings. The descriptive headings of the articles and sections of this Agreement
      are inserted for convenience only and do not constitute a part of the Agreement.

   10. Joint Preparation. This Agreement was jointly prepared and reviewed by the
       Parties hereto, each of which was represented by counsel. No rule of


Settlement Agreement and Release      Page 3 of 6
AAS and Cinco
       interpretation disfavoring the drafter of an agreement or instrument shall be
       applied.

   11. Attorneys’ Fees and Costs. The Parties shall bear their own costs, attorneys’ fees,
       and expenses in connection with this Agreement.
   12. Successors, Assigns. This Agreement is binding on and inures to the benefit of
       the parties and their respective heirs, representatives, successors, and assigns.
   13. Entire Understanding. THIS AGREEMENT CONTAINS THE ENTIRE
       AGREEMENT BETWEEN THE PARTIES. IT SUPERSEDES ANY AND ALL
       PRIOR AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS
       BETWEEN THE PARTIES ON ALL SUBJECTS IN ANY WAY RELATED TO
       THE TRANSACTION OR OCCURRENCE DESCRIBED IN THIS
       AGREEMENT.        NO  ORAL   UNDERSTANDINGS,  STATEMENTS,
       PROMISES, OR INDUCEMENTS CONTRARY TO OR CONSISTENT WITH
       THE TERMS OF THIS AGREEMENT EXIST. THIS AGREEMENT IS NOT
       SUBJECT TO ANY REOVCATION, MODIFICATION, WAIVER, OR
       ADDITION THAT IS MADE ORALLY. THIS AGREEMENT IS SUBJECT TO
       MODIFICATION, WAIVER, OR ADDITION ONLY BY MEANS OF A
       WRITING SIGNED BY ALL PARTIES.
   14. Counterpart Execution. This Agreement may be executed in any number of
       counterparts, each of which shall be deemed an original, but all of which collectively
       shall constitute one and the same instrument. It shall not be necessary for the proof of
       this Agreement that any party produce or account for more than one such counterpart.
       This Agreement may be executed by facsimile or other electronic transmission and
       such facsimile or other electronic signatures shall be afforded the same force and
       effect as original signatures for all purposes.


                            [SIGNATURE PAGE FOLLOWS]




Settlement Agreement and Release         Page 4 of 6
AAS and Cinco
AGREED:

CINCO CAR CARE, INC.


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                      §

COUNTY OF HARRIS                    §

        Before me, the undersigned Notary Public, on this day personally appeared Cinco
Car Care, Inc., by and through its President Adham Mickhail, proved to me through
his/her driver license to be the persons whose name is subscribed to the attached
agreement. He/She acknowledged to me that he/she executed the attached Agreement for
purposes and consideration expressed in the attached agreement, on behalf of said
corporation.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                    __________________________________________
                                    Notary Public in and for the State of Texas

                                    My Commission Expires: ____________________




Settlement Agreement and Release        Page 5 of 6
AAS and Cinco
AGREED:

NAJWA ALMUASHER d/b/a AMERICAN AUTO SALES and AMERICAN AUTO
SALES 1.1


By: ________________________________________

Name: _____________________________________

Title: ______________________________________

Date: ______________________________________



                               ACKNOWLEDGEMENT

STATE OF TEXAS                     §

COUNTY OF HARRIS                   §

       Before me, the undersigned Notary Public, on this day personally appeared Najwa
Almuasher, proved to me through his/her driver license to be the persons whose name is
subscribed to the attached Agreement. He/She acknowledged to me that he/she executed
the attached Agreement for purposes and consideration expressed in the attached
Agreement.


   SWORN TO AND SUBSCRIBED BEFORE ME this the ______ day of June, 2014
   .
   [seal]

                                   __________________________________________
                                   Notary Public in and for the State of Texas

                                   My Commission Expires: ____________________




Settlement Agreement and Release       Page 6 of 6
AAS and Cinco
                                                        Exhibit D
Victor Elgohary

From:                                       Omar Misleh 
Sent:                                       Monday, June 09, 2014 11:27 AM
To:                                         Victor Elgohary
Subject:                                    RE: Reformed Order


Not true.  The reformed order is fully consistent with the settlement agreement and judge’s ruling.  Your client 
presented its argument to the court and it was not granted.  Are there any comments aside from that? 

Sincerely, 



Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 

This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.



From: Victor Elgohary [mailto:victor@vselgohary.com]
Sent: Monday, June 09, 2014 10:48 AM
To: Omar Misleh
Subject: RE: Reformed Order

It is still inconsistent with the settlement agreement. 

‐‐ 
Victor 

Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 

From: Omar Misleh [mailto:omar@mislehlaw.com]
Sent: Monday, June 09, 2014 10:14 AM
To: Victor Elgohary
Subject: Reformed Order

Consistent with the court’s ruling on Friday, June 6, attached please find a proposed reformed order.  If you have any 
comments to the same, please so advise.  I plan on filing this by end of the day today. 

Sincerely, 


                                                                             1
       
Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 
 
This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510-2521, is confidential, legally
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please notify
the author and destroy the message (and all attachments and enclosures thereto) immediately.

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law.
 
 




                                                                             2
                                    CAUSE NO. 2013-12024

 ST. MINA AUTO SALES, INC.                       §        IN THE DISTRICT COURT
 Plaintiff,                                      §
                                                 §
 v.                                              §        80th JUDICIAL DISTRICT
                                                 §
 NAJWA AL-MUASHER d/b/a                          §
 AMERICAN AUTO SALES d/b/a                       §
 AMERICAN AUTO SALES 1.1                         §
 Defendants                                      §        OF HARRIS COUNTY, TEXAS

                              REFORMED DISMISSAL ORDER


       On June 6, 2014, the Court considered Movant’s NAJWA AL-MUASHER d/b/a

AMERICAN AUTO SALES’ Motion to Reinstate and Dismiss, or in the alternative, Motion to

Reform, Modify or Correct the Judgment and Motion for Sanctions (“Motion”).             After

considering the Motion, Plaintiff’s Response, the evidence and arguments of counsel, the Court

is of the opinion that the Motion should be granted.

       IT IS ORDERED that the paragraph 2 of Order signed on May 14, 2014 is reformed to

read as follows:

       IT IS THEREFORE ORDERED that the present action by ST. MINA AUTO SALES,

INC. against Defendant NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a

AMERICAN AUTO SALES 1.1 as well as the present action by Counter-Plaintiff NAJWA AL-

MUASHER d/b/a AMERICAN AUTO SALES d/b/a AMERICAN AUTO SALES 1.1 against

Counter-Defendant ST. MINA AUTO SALES, INC. is hereby dismissed with prejudice, with

costs to be taxed against the party incurring the same.

       Signed this _______ day of June, 2014.



                                                       ____________________________________
                                                       Judge Presiding
                                                     Exhibit E
Victor Elgohary

From:                                      Victor Elgohary 
Sent:                                      Monday, November 09, 2015 2:01 PM
To:                                        'Omar Misleh'
Subject:                                   RE: proposal


Can we talk? 

‐‐ 
Victor 

Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 

From: Omar Misleh [mailto:omar@mislehlaw.com]
Sent: Monday, November 09, 2015 1:22 PM
To: Victor Elgohary
Subject: RE: proposal

Victor, client has declined your proposal.   

Regards, 



Omar Misleh | Law Office of Omar Misleh, P.C. 
10190 Katy Freeway, Suite 550 | Houston, Texas  77043 | Telephone (713) 439‐1625 | Facsimile (713) 439‐1551 

This E‐mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections 2510‐2521, is confidential, legally 
privileged and intended for the sole use of those identified by the author. If you are not the intended recipient, you are hereby notified that any 
retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you received this transmission in error, please 
notify the author and destroy the message (and all attachments and enclosures thereto) immediately. 

IRS CIRCULAR 230 NOTICE To the extent that this message or any attachment concerns tax matters, it is not intended to be used and cannot be 
used by a taxpayer for the purpose of avoiding penalties that may be imposed by law. 


From: Victor Elgohary [mailto:victor@vselgohary.com]  
Sent: Monday, November 02, 2015 11:03 AM 
To: Omar Misleh  
Subject: RE: proposal 

Omar‐ 

Thoughts since we met last week? I’m still unable to reach you by telephone. 

‐‐ 
Victor 

                                                                           1
Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 
 
From: Victor Elgohary [mailto:victor@vselgohary.com]
Sent: Monday, October 19, 2015 3:59 PM
To: 'omar@mislehlaw.com'
Subject: RE: proposal
 
Omar‐ 
 
Did you receive my proposal last week? I wanted to touch base to get your thoughts. 
 
‐‐ 
Victor 
 
Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 
 
From: Victor Elgohary [mailto:victor@vselgohary.com]
Sent: Tuesday, October 13, 2015 10:41 AM
To: 'omar@mislehlaw.com'
Subject: proposal
 
Omar‐ 
 
Attached is a proposal based on our discussions yesterday. The rule on which to do this is procedurally is T.R.A.P. 42.1 
which can be found here on page 50. 
 
The mechanics are that the Motion with the Rule 11 agreement would be filed with the court. We would also work to 
get the attached settlement agreement signed. When the case is remanded, we can set a motion for submission to enter 
the order that is attached to the Rule 11 agreement for the trial court to sign. 
 
Feel free to modify it based on what you would like to do to proceed. Call me with any questions you might have. 
 
‐‐ 
Victor 
 
Victor Elgohary 
6406 Arcadia Bend Ct. 
Houston, Texas 77041 
281.858.0014 
victor@vselgohary.com 
 




                                                           2
                           Law Offices of Victor S. Elgohary
                                      6406 Arcadia Bend Ct
                                    Houston, Texas 77041-6222
                                          281-858-0014
                                     victor@vselgohary.com

October 12, 2015

Omar Misleh                                         Via E-mail: omar@mislehlaw.com
Law Office of Omar Misleh, P.C.
10190 Katy Freeway, Suite 550
Houston, Texas 77043

       Re:    Cause No. 2013-12024; St. Mina Auto Sales, Inc. v. Najwa Al-Muasher d/b/a
              American Auto Sales, et al.; In the 80th Judicial District Court, Harris County,
              Texas.

                                      RULE 11 AGREEMENT

Dear Mr. Misleh:

       Please allow this correspondence to serve as our Rule 11 Agreement, wherein your client
has agreed to full and final settlement of all claims against Cinco Auto Care as well as St. Mina
Auto Sales in the above-styled and numbered cause.

       In order to enter the attached agreed judgment dismissing all claims and all parties,
Elgohary and Mina agree to secure a release of Najwa Al-Muasher from Cinco Car Care. Misleh
and Najwa Al-Muasher also agree to rescind the request for sanctions against Elgohary.

        If this comports with your understanding of our agreement, please sign below and return
this Rule 11 Agreement back to me via e-mail. If this does not comport with your understanding
of our agreement, please contact me.

       Your consideration and professional courtesy in this matter is greatly appreciated.

Very truly yours,




Victor Elgohary

AGREED:


___________________________________                                ________________________
Omar Misleh                                                            Date
Counsel for Plaintiff, Najwa Al-Muasher
                             No. 01-14-00599-CV


                      IN THE COURT OF APPEALS
                   FOR THE FIRST JUDICIAL DISTRICT
                   HOUSTON, HARRIS COUNTY, TEXAS




                 St. Mina Auto Sales, Inc. and Victor Elgohary,
                                                                  Appellants,

                                       v.


  Najwa Al-Muasher d/b/a American Auto Sales and American Auto Sales 1.1

                                                                  Appellees.




                   JOINT MOTION TO ABATE APPEAL &

              PERMIT PROCEEDINGS IN THE TRIAL COURT




         TO THE HONORABLE FIRST COURT OF APPEALS:

Appellants and Appellee ask the Court to abate the appeal and remand the case.

                              A. INTRODUCTION

        1.     Appellants are St. Mina Auto Sales, Inc. and Victor Elgohary.

        2.     Appellee is Najwa Al-Muasher d/b/a American Auto Sales and
American Auto Sales 1.1.


                              B. ARGUMENT & AUTHORITIES

             3.    The Court has the authority under TEX.R.APP.PROC. 42.1 to set aside

the trial court’s judgment without regards to the merits and remand the case to the trial

court for rendition of judgment in accordance with the agreement between the parties.

That agreement is attached in exhibit A.

             4.    The Court also has the authority under TEX.R.APP.PROC. 42.1 to

abate the appeal and permit proceedings in the trial court to effectuate the agreement.

             5.    The parties request that the Court consider withdrawing its opinion

and taxing costs against Appellants.

                                           C. Prayer
             9.    For these reasons, the parties and their counsel ask the Court to grant

this motion to effectuate the settlement agreement between them.



___________________________                    _____________________________
VICTOR S. ELGOHARY                             OMAR MISLEH

State Bar No. 24067587                         State Bar No. 24037122
6406 Arcadia Bend Ct.                          10190 Katy Freeway, Suite 550
Houston, Texas 77041-6222                      Houston, Texas 77043
Phone (281) 858-0014                           Phone (713) 439-1625
victor@vselgohary.com                          omar@misleh.com
Attorneys for Appellants                       Attorney for Appellee
                                   NO. 2013-12024.

ST. MINA AUTO SALES, INC.,                  §         IN THE DISTRICT COURT OF
                                            §
       Plaintiff,                           §
                                            §
  v.                                        §            HARRIS COUNTY, TEXAS
                                            §
NAJWA AL-MUASHER,                           §
d/b/a AMERICAN AUTO SALES,                  §
d/b/a AMERICAN AUTO SALES 1.1               §
                                            §
          Defendant.                        §             80th JUDICIAL DISTRICT


               ORDER GRANTING AGREED MOTION TO DISMISS

On this day came to be considered the Agreed Motion to Dismiss Defendant NAJWA

AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a AMERICAN AUTO SALES

1.1 and Counter Defendant ST.MINA AUTO SALES. The Court, having reviewed the

pleadings in this matter and being advised that the parties have reached a resolution of

this dispute, is of the opinion and finds that the Agreed Motion to Dismiss is

meritorious and should be GRANTED.


IT IS, THEREFORE, ORDERED that the present action by Plaintiff ST.MINA AUTO

SALES against Defendant NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES

d/b/a AMERICAN AUTO SALES 1.1 as well as the present action by Counter-Plaintiff

NAJWA AL-MUASHER d/b/a AMERICAN AUTO SALES d/b/a AMERICAN AUTO

SALES 1.1against Counter-Defendant ST. MINA AUTO SALES and CINCO CAR

CARE, INC. is hereby DISMISSED with prejudice, with costs to be taxed against the

party incurring same.


                                            3
DATED this ____ day of _____________, 2014.



                                    _______________________________
                                    JUDGE PRESIDING




                                      4